t c memo united_states tax_court james benjamin wood iii petitioner v commissioner of internal revenue respondent docket no 5508-06l filed date james benjamin wood iii pro_se jeffrey s luechtefeld for respondent memorandum opinion vasquez judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether respondent may proceed with collection of petitioner’ sec_1 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure and income_tax liabilities and whether petitioner is liable for a penalty pursuant to sec_6673 at the time he filed the petition petitioner resided in background florida petitioner failed to file federal_income_tax returns for and on date respondent prepared substitutes for return for and on date respondent assessed dollar_figure of tax for dollar_figure of tax for and interest and additions to tax for and on date respondent issued to petitioner a final notice-- notice_of_intent_to_levy and notice of your right to a hearing regarding petitioner’s outstanding and income_tax liabilities on date petitioner sent respondent a form request for a collection_due_process_hearing sec_6330 hearing request petitioner attached to the form several documents containing frivolous and groundless arguments questions and statements regarding his liability for income taxes the legality of imposing income taxes on individuals and respondent’s authority to collect income taxes settlement officer james feist was assigned to petitioner’s case in a letter dated date settlement officer feist acknowledged receipt of petitioner’s form and other materials date letter in the date letter settlement officer feist informed petitioner that the arguments he advanced were frivolous groundless or arguments that appeals_office employees may not consider requested petitioner submit relevant nonfrivolous information such as petitioner’s signed tax returns for and challenges to the appropriateness of collection actions or proposals of collection alternatives scheduled a phone conference with petitioner for date and attached a copy of an irs document entitled the truth about frivolous tax arguments which detailed several of the frivolous and groundless arguments that petitioner asserted in the materials he sent to respondent on date and numerous other dates petitioner sent to respondent additional materials containing frivolous and groundless arguments questions and statements additional frivolous materials settlement officer feist responded to petitioner’s additional frivolous materials and requested petitioner submit relevant nonfrivolous information regarding the years in issue settlement officer feist informed petitioner again that the arguments he advanced were frivolous groundless or arguments that appeals_office employees may not consider advised petitioner to contact him by date if petitioner wished to submit relevant nonfrivolous information for settlement officer feist’s consideration or to reschedule the phone conference and informed petitioner that if the appeals_office did not receive any additional information from petitioner appeals would review petitioner’s case based on the information in petitioner’s file on date settlement officer feist called petitioner at the phone number petitioner had provided no one answered settlement officer feist’s call settlement officer feist left a voice message stating that he could not determine that the assessments or proposed collection actions were incorrect based on the information petitioner had provided and that respondent would issue a notice_of_determination in petitioner’s case respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’s income_tax liabilities for and in the notice_of_determination respondent determined that the proposed levy should be sustained and that petitioner failed to file outstanding u s individual income_tax returns failed to make payments on the amounts assessed and failed to submit a viable collection alternative petitioner timely filed a petition for lien or levy action under sec_6320 or sec_6330 regarding his and tax_liabilities in the petition petitioner raised several frivolous and groundless arguments that he previously had raised in his sec_6330 hearing discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts that show a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies him or her in writing of the right to a hearing before the appeals_office the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing a taxpayer may raise any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax however only if he or she did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo where the validity of the underlying tax is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 settlement officer feist could not determine whether petitioner received notices of deficiency for and accordingly settlement officer feist allowed petitioner to challenge the validity of the underlying tax_liability for and as part of the sec_6330 hearing petitioner however failed to raise a nonfrivolous challenge to his underlying tax_liability instead petitioner chose to advance frivolous and groundless arguments throughout his sec_6330 hearing the petition and several pounds of spurious materials that petitioner filed in this case2 petitioner advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts see 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir 771_f2d_471 10th cir affg tcmemo_1983_433 michael v commissioner tcmemo_2003_26 knelman v commissioner tcmemo_2000_268 affd 33_fedappx_346 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir per curiam petitioner has failed to make a valid challenge of his underlying tax_liabilities or to the appropriateness of respondent’s intended collection action offer alternative mean sec_2 for example among other things petitioner filed sworn suggestions of intentional policies and practices of jural deceit evidenced by consistent and repeated use of unverified process in response to petitioner’s verified challenge and notice of corrections to sworn motion to vacate order dated date for failure to prove the indispensable prerequisite jurisdictional fact following petitioner’s repeatedly set forth undisputedly relevant and verifiable challenge of collection or offer any spousal defenses these issues are now deemed conceded rule b accordingly we sustain respondent’s determination to proceed with collection for and ii sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir settlement officer feist repeatedly informed petitioner that petitioner’s arguments were frivolous and groundless and provided petitioner the truth about frivolous tax arguments which explains the defects in several of petitioner’s arguments settlement officer feist also prepared and sent petitioner several documents addressing petitioner’s frivolous and groundless arguments with citations to the constitution the internal_revenue_code and cases from the supreme court of the united_states the u s courts of appeals and the court at trial the court informed petitioner that the arguments he was advancing had been universally rejected by the courts that have considered them petitioner’s positions based on stale and meritless contentions are manifestly frivolous and groundless this has caused the court to waste limited resources accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
